FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 April 19, 2012
                                 TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                  Clerk of Court

 CRAIG S. ROBLEDO,

       Petitioner - Appellant,
                                                       No. 11-1556
 v.                                           (D.C. No. 1:11-CV-02130-LTB)
                                                         (D. Colo.)
 S. JONES (Centennial CF); THE
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

       Respondents - Appellees.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Craig Robledo, a state inmate appearing pro se, seeks a certificate of

appealability (“COA”) so that he may appeal from the district court’s denial of his

28 U.S.C. § 2254 petition. Finding that he has not made “a substantial showing

of the denial of a constitutional right,” 28 U.S.C. § 2253(c), we deny Mr.

Robledo’s request for a COA and dismiss this appeal.

      Mr. Robledo was sentenced to a three-year term of incarceration on March

30, 2009, and did not appeal his conviction or sentence. Robledo v. Jones, No.

11-cv-2130-BNB, 2011 WL 5910411, at *1 (D. Colo. Nov. 28, 2011). He filed

various motions for Colorado post-conviction relief between December 2009 and
July 2011, but did not appeal from the denial of any of those motions. Id. at *1-

*2. Instead, he filed a petition for federal habeas relief in August 2011. Id. at *2.

      The district court was unable to determine, based upon the showing by

Respondents, whether the petition was time-barred. 28 U.S.C. § 2244(d).

Instead, it denied Mr. Robledo’s petition for failure to exhaust state remedies by

properly presenting his claims to state appellate courts and failure to demonstrate

cause for his procedural default. Robledo, 2011 WL 5910411 at *3-*4. Given

that the district court rejected his petition on procedural grounds, Mr. Robledo

must demonstrate “that jurists of reason would find it debatable whether [(1)] the

petition states a valid claim of the denial of a constitutional right and . . . [(2)] the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).

      The district court’s procedural ruling is not debatable. Mr. Robledo did not

present his state post-conviction claims to state appellate courts, as required by

§ 2254(b)(1)(A). See Selsor v. Workman, 644 F.3d 984, 1026 (10th Cir. 2011).

Furthermore, Mr. Robledo has not challenged the district court’s procedural

conclusion with any argument relating to cause and prejudice or a fundamental

miscarriage of justice. See Coronado v. Ward, 517 F.3d 1212, 1215-16 (10th Cir.

2008). We need not address whether the petition states a valid claim of the denial

of a constitutional right.

      We therefore DENY Mr. Robledo’s request for a COA, DENY IFP status,

                                          -2-
and dismiss this appeal.

                           Entered for the Court


                           Paul J. Kelly, Jr.
                           Circuit Judge




                            -3-